      Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 1 of 22




                 UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TEXAS
                        WACO DIVISION


SOLAS OLED LTD.,

                         Plaintiff,      Case No. 6:19-cv-00236-ADA

     v.

LG DISPLAY CO., LTD.,
LG ELECTRONICS, INC., and
SONY CORPORATION,

                         Defendants.




            SOLAS’S REPLY CLAIM CONSTRUCTION BRIEF
                Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 2 of 22




                                                             TABLE OF CONTENTS


I.         DISPUTED TERMS FOR ’137 PATENT .................................................................................... 1
      A.      “gradation current” and “gradation signal” terms (claims 10, 16, 36, 37, 39) ................................1
      B.      “through a data line . . . through the data line . . .” (claims 10, 36) ........................................................5
      C.      “before” (’claim 10) / “after” (claim 36)...........................................................................................................6
II.        DISPUTED TERMS FOR ’891 PATENT .................................................................................... 8
      A.      “a third thin film transistor . . .” (claims 1, 3) .................................................................................................8
      B.      “current measuring” (claims 1, 3) .......................................................................................................................9
      C.      “located at a same side” (claim 3) .......................................................................................................................9
III.          DISPUTED TERMS FOR ’068 PATENT ............................................................................. 11
      A.      “formed on . . . along” / “connected to . . . along” (claims 1, 13) .......................................................... 11
      B.      “patterned” / “patterned together” (claims 1, 13) .................................................................................... 12
      C.      “signal lines” (claims 1, 13)................................................................................................................................. 14
      D.      “feed interconnections” (claims 1, 10, 12, 13, 17) .................................................................................... 15




                                                                                       i
           Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 3 of 22




                     TABLE OF EXHIBITS AND ABBREVIATIONS


    Ex 1 Document Description                                                Abbreviation
     1   Declaration of Richard A. Flasck in support of Solas’s opening      Flasck. Decl.
         claim construction brief
     2   U.S. Patent No. 7,907,137                                           ’137 patent
     3   U.S. Patent No. 7,432,891                                           ’891 patent
     4   U.S. Patent No. 7,573,068                                           ’068 patent
     5   Parties’ joint revised list of terms/constructions dated March 6,   Joint Chart
         2020
     6   Microsoft Computer Dictionary (3rd ed., 1997), definition of        MS Dict.
         “signal”
     7   McGraw-Hill Dictionary of Scientific and Technical Terms (4th       McGraw-Hill
         ed., 1989), definition of “data transmission line”
     8   Merriam-Webster Dictionary (avail. at www.merriam-                  Merriam-Webster
         webster.com, accessed Feb 2020), definitions of “along” and
         “together”
     9   Dictionary.com (avail. at www.dictionary.com, accessed Feb.         Dictionary.com
         2020), definitions of “along” and “together”
    10   Defendant LG Display’s petition for inter partes review in          ’891 IPR Pet.
         IPR2020-00177 on the ’891 patent
    11   Defendant LG Display’s expert declaration by Dr. Hatalis in inter   ’891 IPR Decl.
         partes review in IPR2020-00177 on the ’891 patent
    12   U.S. Patent No. 5,106,652                                           ’652 patent
    13   U.S. Patent No. 5,981,317                                           ’317 patent
    14   U.S. Patent Appl. Pub. No. 2002/0101172                             ’173 app. pub.
    15   U.S. Patent No. 7,250,722                                           ’722 patent
    16   Declaration of Richard A. Flasck in support of Solas’s responsive   Flasck Resp. Decl.
         claim construction brief
    17   US Patent App. Pub. 2004/0239596                                    Ono
    18   Excerpts of the April 9 and 13, 2020 deposition transcript of       Holberg Dep.
         Douglas R. Holberg


1
    Exhibits 1–15 submitted with Solas’s opening claim construction brief (Dkt. 68-2 to 68-16).
    Exhibits 16–17 submitted with Solas’s responsive claim construction brief (Dkt. 70-1 to 70-2).
    Exhibits 18–19 submitted with this reply brief.

                                                  ii
      Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 4 of 22




Ex 1 Document Description                                                 Abbreviation
19   Excerpts of the April 14, 2020 deposition transcript of Richard A.   Flasck Dep.
     Flasck
     Declaration of Douglas R. Holberg in support of Defendants’          Holberg Decl.
     opening claim construction brief (Dkt. 67-2)
     Declaration of Douglas R. Holberg in support of Defendants’          Holberg Resp. Decl.
     responsive claim construction brief (Dkt 71-2)
     Solas’s opening claim construction brief (Dkt. 68)                   Solas Br.
     Solas’s responsive claim construction brief (Dkt. 70)                Solas Resp.
     Defendants’ opening claim construction brief (Dkt. 69)               Def. Br.
     Defendants’ responsive claim construction brief (Dkt. 71)            Def. Resp.




                                             iii
            Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 5 of 22




           Even a cursory review of Defendants’ constructions shows they are not the plain meaning

of the disputed terms. Rather they are lengthy, litigation-driven proposals containing parentheses

and negative limitations. Defendants seek to construe “current measuring” as “measuring actual

current (not voltage).” And instead of the word “before,” Defendants prefer the eight-word phrase

“earlier in time (not at the same time).” This approach is fundamentally improper. The Court

should not rewrite clear terms using artificial and extraneous baggage.

           Defendants try to justify their constructions using the familiar guise of “interpretation” in

the “context” of the specification and prosecution history. But Defendants point to nothing that

constitutes clear and unmistakable disclaimer—even according to their own expert. Their expert

studied the specifications and prosecution histories but provided no opinions finding lexicography

or disclaimer. See Holberg Dep. at 68:18–70:3. This is fatal to Defendants’ position because

disclaimer must be determined from the perspective of a POSITA. Blackbird Tech v. ELB

Electronics, 895 F.3d 1374, 1378, (Fed. Cir. 2018) (“We look at what an ordinarily skilled artisan

would understand about claim scope from reading the prosecution history.”).2 And without any

adequate showing of disclaimer, Defendants’ constructions must be rejected.

I.         DISPUTED TERMS FOR ’137 PATENT

      A.      “gradation current” and “gradation signal” terms (claims 10, 16, 36, 37, 39)

           Solas responds to the first three disputed phrases together. This is because they involve

overlapping and closely related claim language: generating a “gradation current” and a “gradation

voltage” as the relevant “gradation signal.” The parties agree that these terms—and the “current”

claim construction disputes that center on them—are “closely tied.” Def. Br. at 9.

           Defendants’ responsive brief and the recent deposition of its expert Dr. Holberg confirms



2
    All emphasis added unless otherwise noted.

                                                    1
         Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 6 of 22




another thing: Solas’s position on all three terms is the only legally and practically correct one. To

begin with, Defendants now confirm that “current” has a plain meaning—and that the patent

claims use that same plain meaning. Defendants’ responsive brief concedes two main points First,

it concedes that “Solas agrees that ‘a gradation current having a current value’ must be a current,”

so we should all now agree to dispel the false and irrelevant notion that this term requires a

construction because Solas plans to point to a voltage to satisfy it in its infringement case. It

enthusiastically does not. Second, it concedes that both parties agree that “current and voltage are

related but different electrical phenomena.” Def. Resp. at 2. And Defendants’ expert added a third,

related concession—that the patent claims use the same meaning of “current” that was “well

known” to a POSITA. See Holberg Dep. at 34:24–35:3 (“current” is a commonly understood term

in the art and used in the patents the same way).

       These three now-undisputed points alone confirm the patentee’s chosen claim language for

the “gradation current” term cannot—as a matter of law—be changed. And it is wrong add

Defendants’ chosen language, with its confusing parentheticals, which have no basis in the

intrinsic record: “gradation current (not a voltage).” Where, as here, a term like “current” is used

as its plain meaning, courts should not replace it with different language. Thorner v. Sony, 669

F.3d 1362, 1366–67 (Fed. Cir. 2012) (“we do not redefine words. Only the patentee can do that.”).

       There is more. Dr. Holberg the risks of jury confusion and mischief that Defendants’

proposed change to the claim language, if adopted, would introduce to our trial. Chief among them

is the very real risk that a juror may get confused that the gradation current in Solas’s infringement

might not qualify as a “current” under Defendants’ construction, because it necessarily has a

voltage associated with it and which caused it to exist. See Holberg Dep. at 32:17–33:4 (“A: You

cannot get a current without a voltage; that is correct.”). And removing any doubt, Dr. Holberg




                                                    2
         Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 7 of 22




admitted that the parenthetical “(not voltage)” adds nothing to the term. See id. at 36:23–37:2 (“Q:

Can you identify a material difference between ‘current (not voltage)’ and just the word ‘current’?

A: No; they would both be currents.”). This proves that it can only create harm, with zero benefit.

       This point is even more clearly applicable true for Defendants’ follow-on attempt to do the

same for the “gradation signal” term. On this issue, Defendants briefs now confirm another critical

point, which is dispositive of the disputes concerning “gradation signal” and their intertwined

dependent-claim indefiniteness defense regarding “gradation voltage.” That is: Defendants do

dispute that its proposal to also replace the admittedly plain “gradation signal” term in the

independent claim with “gradation current (not voltage)” excludes embodiments in the patent.

       Nor could Defendants dispute this, as Solas demonstrated in its two previous briefs. See

Solas Br. at 9–23; Solas Resp. at 6–8. Defendants’ response to this only exposes the fatal defects

in its construction. On the critical point about excluding the embodiments, Defendants ignore most

of these embodiments and focuses on only figure, Fig. 9. In other words, Defendants have no

response to the point that it excludes most embodiments. Even as to Fig. 9, all they can show is

that the express description in the specification in col. 22 alone does not expressly mention the

“gradation voltage.” But this is not surprising, as Fig. 9 and col. 22 are not from the “detailed

description” of “the non-light emitting” operation. And regardless, this is a far cry from anything

that could enable supporting that pervasive “gradation signal” from all the claims.

        Regardless, that Defendants do not—and cannot—dispute that its construction of

“gradation signal” excludes most embodiments in the patent is dispositive. Indeed, there are few,

if any, stronger rules of claim interpretation available under controlling law, which makes clear

that a construction that excluded preferred embodiments is “rarely, if ever, correct.” SanDisk

Corp. v. Memorex Prod., Inc., 415 F.3d 1278, 1285 (Fed. Cir. 2005)




                                                 3
         Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 8 of 22




       Lacking any support, Defendants contends that this distortion of the patent is actually

“correct” because all claims require that every gradation signal be a gradation current. Def. Resp.

at 3, 6-7. But one look at the claims proves this false. Defendants’ merely ignore the role of the

“light emitting” and “non-light emitting” periods recited in the claims themselves. Per the

specification, the independent claims introduce the “gradation current” being generated as the

“gradation signal” and the dependent ones generate the gradation voltage” as the gradation signal.”

Put simply, Defendants change the clear claim language to require that the “gradation signal”

always be a gradation current. If anything, this claim language suggests the opposite, because if a

“gradation signal” is necessarily a “gradation current,” there would be no reason to use both terms

in the same claims. If the surrounding language actually imposes the requirement Defendants

suggest, there is no need to redundantly burden “gradation signal” with that requirement as well.

       Defendants’ remaining reason also does not support excluding embodiments. They say that

the file history should allow it to exclude so many embodiments because the patentee clearly and

unambiguously disclaimed all voltages from any claimed “gradation signal.” Def. Resp. at 4–5.

But the record does not support this. Even the single sentence they crop from the file history makes

clear that, consistent with the specification, the patent merely stated that the “gradation current . .

. to perform a light emitting operation” is assigned “as a gradation signal” in the independent claim.

That sentence cannot be read to exclude the many embodiments that teach the gradation signal

being a “voltage” during the “non-light emitting” period, as the dependent claims recite.

       But Defendants avoid one more point: saying a “current” is not a “voltage” cannot be a

disclaimer in any event. Again, to quote Defendants themselves, all parties agree that voltage and

current are different concepts. And last but not least, even a cursory review of that file history

makes clear that the suggestion that its patent claims were allowed for this one reason is wrong.




                                                  4
         Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 9 of 22




And Defendants’ expert admitted this during his deposition. See Holberg Dep at 199–205.

        Finally, as the parties’ briefing makes clear, once this error is corrected, the corresponding

error in Defendants’ manufactured and flawed indefiniteness claim also falls. Consistent with the

plain language of the claims and the repeated teachings of the patent specification, the independent

claims require a “gradation current” as the gradation signal during the light-emitting period and

the dependent claims require a gradation voltage as the gradation signal during a non-light emitting

period. It really is that basic. For his part, Dr. Holberg, despite reviewing the patent and offering

other opinions, offers no opinions that a POSITA would not understand the scope of these

dependent claims with reasonable certainty. This stands in contrast to the considerable evidence

provided by Solas’s expert. See Flasck Decl. ¶¶ 74–81.

        At bottom, Defendants’ proposals to add the “not voltage” carve-out is contradicts the

claims and specification and is legally incorrect—and removing that error exposes the baseless

nature Defendants’ argument that claims 15 and 39 are indefinite.

   B.      “through a data line . . . through the data line . . .” (claims 10, 36)

        Defendants’ construction requires supplying, detecting, applying to be performed though

“the same data line.” But that language never appears in the claims or specification. If the

applicants intended to assign functions to a particular data lines, it could have claimed a “first”

data line, “second” data line, etc.—a convention used in the dependent claims. See ’137 pat., cl.

34 (reciting “first,” ‘second,” and “third” switch circuits and describing particular functions

involving the “first” switch circuit). That claims 10 and 36 are not written this way suggests that

the recited functions are not limited to the “same” data line or a specific “first” data line.

        As to the specification, Defendants’ reliance on exemplary features of embodiments is

legally insufficient. See Elkay Mfg. v. Ebco Mfg. Co., 192 F.3d 973, 977–78 (Fed. Cir. 1999)




                                                   5
        Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 10 of 22




(specification did not limit claims to “a single feed tube for liquid and air” even though all figures

showed a single feed tube and no figures or text described separate feed tubes). Fig. 16’s depiction

of one data line for a pixel is “one example” according to an “embodiment.” See ’137 pat. at 8:46–

49. This feature is reflected in dependent claims 16 and 17, which recite “a single data line

provided in correspondence to the display pixel.” In contrast, claims 10 and 36 do not recite “a

single data line,” much less require each pixel connected to only one data line.

        As to the prosecution history, the applicants never characterized the claims as limited to

using the same data line or a single data line. The applicants distinguished Ono because it used a

“grounding line”— not “a data line.” See Solas Resp. at 12–13. Holberg Dep. at 208:25–209:12.

   C.      “before” (’claim 10) / “after” (claim 36)

        Defendants double-down on their shadow constructions and now unabashedly argue that

“before” and “after” really mean “without any overlap in time.” Def. Resp. at 12. Defendants’

interpretation amounts to a negative limitation that prohibits any possible overlap in time—no

matter how infinitesimal. Of course, this is not the plain meaning of “before” and “after.” None of

Defendants’ dictionary definitions say without any overlap in time. Def. Br. at 13, n. 11.

        The applicants could have claimed “without any overlap in time” or claimed that the first

process “ends” before the second process “begins.” The applicants did neither and chose the words

“before” and “after.” The Federal Circuit indulges “a ‘heavy presumption’ that claim terms carry

their full ordinary and customary meaning[.]” Omega Eng’g, v. Raytek., 334 F.3d 1314, 1323 (Fed.

Cir. 2003). The Court should not rewrite the words “before” and “after” differently from what the

applicants wrote and the examiner allowed.

        Defendants’ restrictive interpretation is also unsupported and incorrect. Claim 36 recites

“supplying [a gradation current], after the drive element holds the voltage.” There is no reason




                                                  6
        Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 11 of 22




why the drive element cannot continue holding the voltage when the system supplies the gradation

current. Indeed, this is exactly how the timing diagram in Fig. 9 works, where the voltage is held

(threshold voltage Vth13 held on capacitor C) during the time the gradation current is supplied.

The “holding” period (in yellow) substantially overlaps with the “providing” period (in red):




’137 pat. at Fig. 7 (cropped), 21:16–61, 22:33–48. The providing is “after” the holding simply

because it begins after the holding begins—regardless of how much overlap. Defendants’ “without

any overlap in time” construction excludes the embodiment in Fig. 9 cannot be correct.

       Defendants call before/after “the same requirement in reverse.” Def. Br. at 13. Thus, if

“after” carries its full ordain meaning, so must “before.” Defendants’ arguments do not show any

special redefinition of “before.” Defendants’ rely on a timing diagram (Def. Resp. at 12) that shows

the compensation voltage ending at the same instant the gradation current begins. This is precisely

Solas’s point. Regardless of any overlap (which would be immaterial), the compensation voltage

begins before the gradation current begins. Defendants’ argument that there cannot be any overlap

because they “share the same data line” (id. at 13) is based on a false premise, as discussed in the

previous term, and regardless not probative about the meaning of “before.”

       Finally, Defendants resort to mischaracterizing Mr. Flasck’s declaration. Id. at 13. Of

course, Mr. Flasck repeatedly explained in declaration and deposition that “before” and “after”

allow for some possible overlap in time. Flasck Decl. ¶¶ 89–92; Flasck Dep. at 147:14–148:1.

Defendants’ construction inconsistent with how a POSITA would understand these terms.




                                                 7
           Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 12 of 22




II.        DISPUTED TERMS FOR ’891 PATENT

      A.      “a third thin film transistor . . .” (claims 1, 3)

           The last portion of claim 1 begins with “a third thin film transistor during driving of its

gate” and is 98 words long. Under Defendants’ interpretation, the words “during driving of its

gate” would modify the entire 98-word portion because it is not separated by semicolons. But there

is no support that a modifier must apply to all nouns and verbs before hitting a semicolon. This is

especially true where the modifier (“during driving of its gate”) is about a particular subject (“a

third thin film transistor”) and the actions it performs (“taps” and “supplies”). Regardless of

semicolons, the applicants repeated “during driving of [the] gate” each time it intended to: once

for the third transistor and again for the diode, but omitted it for the CMVR circuit.

           The specification also contradicts Defendants’ requirements. As Solas’s expert Mr. Flasck

explains, the specification describes an embodiment where the claimed “providing” by the CMVR

circuit occurs whether or not the third transistor is being driven. Flasck Resp. Decl. ¶¶ 14–15.

Defendants’ expert, Dr. Holberg, admitted he failed to consider this embodiment, as his opinions

were limited to a different embodiment. See Holberg Dep. at 108:6–16 (“Q: when you analyzed

the figure of the ’891 patent, you did not analyze a different embodiment where [T3] is controlled

by a separate drive conductor, right? A: No, I did not analyze that.”).

           Defendants’ cited cases do not support their position. In Affinity Labs, the patentee—like

Defendants here—argued that the modifier at the beginning of a third clause also modified the

fourth and fifth clauses. Affinity Labs, 856 F.3d 902, 906–07 (Fed. Cir. 2017). The Federal Circuit

rejected this narrow interpretation, finding that the modifier was only about the third clause and

not tied to the remaining clauses. Id. at 907. The Federal Circuit never held that semicolons are the

only way to determine separate clauses. Id. And in 3Com, the court held that two recited functions




                                                    8
        Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 13 of 22




(comparing and generating) without any punctuation suggested they were part of the same means-

plus-function term. 3Com v. D-Link Sys., 473 F. Supp. 2d 1001, 1012 (N.D. Cal. 2007). The court

never held that semicolons, as opposed to commas, are the only way to separate functions.

   B.      “current measuring” (claims 1, 3)

        The dispute here is virtually the same as the central issue in the first ’137 patent disputes,

where Defendants also attempt to inject the “(not voltage)” phrase into the clear claim term. And

it fails here for the same reasons. Defendants’ again attack a strawman. Solas wholeheartedly

agrees that “‘current measuring’ does not mean ‘voltage measuring.’” Def. Br. at 15.

        But again Defendants do not dispute that “current” or “current measuring” has a plain

meaning. It argues that the file history somehow clearly leads to only one reasonable conclusion:

that its importation is required. Not so. The statements in the specification and in the file history

that Defendants cite are fully consistent with—and say nothing beyond what is required by—the

claim language itself. They simply say that measurement of a current is required. They do not

exclude anything that measures a current, simply because it might also measure something else.

Certainly, there is nothing in the specification or file history that meets the standard of “clear and

unmistakable” disavowal of some forms of current measurement.

        If anything, Defendants’ attempt to incorrectly import the limitation here—for a different

patent with a different specification and a different file history—only exposes the flaws in their

argument and their results-oriented approach. Apparently, almost any statement in a file history

can be used to show disclaimer.

   C.      “located at a same side” (claim 3)

        Defendants essentially take the term and replaces the words “located at” with “electrically

connected to.” But as Dr. Holberg admitted, the inventors never redefined location to mean




                                                  9
        Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 14 of 22




electrical connection. Holberg Dep. at 108:25–109:4 (“Q: “Do you believe that the inventors

redefined the term ‘located at’ to mean ‘electrically connected to’? A: Yeah. I didn’t make any –

in my declaration, I didn’t offer that the term was redefined.”). Defendants’ construction is

unsupported. As to Solas’s construction, the only disputes are “layers” and “physically located.”

       Layers: It is undisputed that the driving circuit is formed into layers. See ’891 pat. at 2:28–

30. Even Dr. Holberg opined that “all integrated circuits consist of various layers that overlay each

other to form the device or component.” Holberg Decl. ¶ 94; see also Holberg Dep. at 112:20–

113:2 (a POSITA would understand the recited driving circuit consists of layers). Defendant LGD

adopted the same understanding in its IPR petition, when it annotated a figure showing “the layers

comprising the driving circuit.” Solas Br. at 21 (quoting ’891 Pet. at 64). LGD further argued that

the layers “can all be located on the same physical side of the OEL layer.” Id.

       Physical Location: Mr. Flasck provides detailed analysis showing that all driving circuit

elements must be physically located on the same side to ensure the claimed condition that “no

contacts must be guided through a semiconductor material of the diode.” Flasck Resp. Decl. at ¶¶

18–25. Defendants’ expert Dr. Holberg could not dispute them. In discussing a scenario where

driving circuit elements are located on both sides of the diode, he could not explain how it would

be possible for the elements to be connected without having a contact hole through the OLED

layer. See Holberg Dep. at 116:10–3. Thus, Mr. Flasck’s technical opinions are unrebutted and

Defendants’ attorney argument cannot show otherwise.

       As to the file history, Dr. Holberg reviewed it but had no opinions about lexicography or

disclaimer. See Holberg Dep. at 108:17–110:21. Indeed, the consistent theme of the applicants’

statements is that the physical layering of elements is a necessary aspect of the invention. See Def.

Ex. 15 at 5; Def. Ex. 11 at 7–9. They never said physical location is not required.




                                                 10
         Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 15 of 22




III.     DISPUTED TERMS FOR ’068 PATENT

    A.      “formed on . . . along” / “connected to . . . along” (claims 1, 13)

         Unable to justify their construction that requires that limits “along” to be over the entire

length, Defendants resort to wild mischaracterizations of Solas’s infringement position. Solas does

not contend that “along” covers something that is “formed on” or “connected to” only at a single

“arbitrary point.” Rather, Solas correctly construes “along” based on its plain and ordinary

meaning of “over the length or direction of.”

         One core dispute is that Defendants imply that “over the length of” really means “over the

entire length.” Solas’s addition of “direction of” makes clear that connections along portions of

the length would be sufficient, and need not cover the entire length from beginning to end. On this

point, Defendants’ implication of “entire length” is untenable. Even Defendants’ cherry-picked

dictionary definitions all give examples of “walked along a path,” “we hiked along a trail,” “along

a road.” See Def. Br. at 22. And as a matter of basic English usage, this does not require going

along the path, trail, or road continuously from beginning to end. Rather it means going in the

direction of the path/trail/road, i.e., some portion of the length.

         In the responsive brief, Defendants mischaracterize the claim by saying it requires “one

physical element” to be formed on/connected to “a second element.” Def. Resp. at 20. This is

wrong because, as Mr. Flasck, already explained, the claims are discussing interconnections

between two pluralities of elements. See Flasck Resp. Decl. ¶¶ 27–32. Defendants’ “surplusage”

argument (to the extent understandable”) fails for this simple reason.

         In his deposition, Defendants’ expert Dr. Holberg undermined the positions advanced by

Defendants on this term. He repeatedly testified that “along” could be satisfied by going over the

entire length or merely a portion of the length. Holberg Depo. at 131:24–133:8, 133:25–134:7,




                                                  11
        Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 16 of 22




135:16–18. He also agreed that the purported “purpose” of minimizing resistance or voltage drops

that Defendants point to are not found in the claims. Id. at 148:5–6, 148:21–149:10

   B.      “patterned” / “patterned together” (claims 1, 13)

        Defendants separately construe “patterned” and “patterned together” even though they are

always part of the same claim term. Defendants do so to add yet another artificial limitation and

to advance its litigation-driven true construction: “formed in a single layer at the same time.” Of

course, such a narrow construction is unsupported. The ’068 patent uses “patterned together” to

describe elements formed in different layers and at different times. And the plain meaning of

patterned contradicts Defendants’ constructions for both terms.

        “Patterned”: The plain meaning of “patterned” is not limited to a single layer, as confirmed

by prior art patents that describe patterning multiple layers. See Solas Br. at 25 (citing ’652 and

’317 patents); Flasck Decl. ¶¶ 116–20. These references show how persons of ordinary skill use

“patterned” and so is a reliable guide as to its plain meaning. See Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1585 (Fed. Cir. 1996) (“prior art documents . . . are more objective and reliable

guides [than expert testimony]”). Defendants concede that these references use “patterned”

broadly but imply that the ’068 patent uses a special, narrower definition. This is wrong. Both

sides’ experts agree that “patterned” is a known term of art and the ’068 patent uses it consistent

with its meaning in the art. See Flasck Decl. ¶¶ 116–17; Holberg Decl. ¶ 114.

        That meaning is Solas’s construction: formed in one or more layers. Tellingly, Defendants

do not identify a single prior art document that defines patterned as limited to “a single layer.”

Although Defendants rely on Dr. Holberg’s textbook, it never uses the term “single layer” or

implies such a definition. See Holberg Dep. at 163:23–164:10. Under Defendants’ construction, it

would be impossible to say that a two-layer structure is “patterned.” That cannot be right.




                                                 12
        Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 17 of 22




       Defendants make various arguments about the specification (Def. Resp. at 22–23), but none

are correct. First, the specification clearly states that the drain layer can be two or more layers and

that it is “patterned.” Solas Br. at 25–26. This alone contradicts Defendants’ construction and other

examples where the drain layer might be one layer are irrelevant. Second, Defendants’ block quote

(Def. Resp. Br. at 22) is inapposite because the drain layer is a different layer from the “single

conductive film.” Defendants’ own figures show the drain layer structure (in blue) on top of the

single conductive film (in yellow). See id. at 23. That the conductive film is one layer does not

mean the drain layer must be. Third, the specification has other examples of patterning multiple

layers including: patterning supply lines and scan lines (Flasck Resp. Decl. ¶¶ 40–45), and

patterning coincident vertical walls (Flasck Decl. ¶¶ 23–25). Fourth—and fundamentally—there

is a heavy presumption that “patterned” carries its full plain meaning. And nothing in the

specification is a clear disclaimer of claim scope that that limits “patterned” to a single layer.

       “Patterned Together”: Defendants’ construction for “patterned together” depends on their

construction for “patterned.” This is because, as Dr. Holberg testified, multiple layers cannot be

formed “at the same time.” See Holberg Dep. at 158:24–6 (agreeing that “by definition” a first

layer and second layer would not be patterned “at the same time”). Because “patterned” is not

limited to a single layer, Defendants’ construction for “patterned together” must also be rejected.

       The parties agree that “patterned together” is not a known term of art. The parties also

agree that the proper construction should reflect the conventional, customary meaning of

“together” in English. See Def. Resp. at 25. But the error with Defendants’ construction is that it

cherry-picks one narrow meaning of “together”—simultaneous in time—and excludes all other

possible meanings. See Merriam-Webster (twelve definitions); Dictionary.com (five definitions,

none as “simultaneous”). This meaning is also contradicted by the ’068 patent. The claims and




                                                  13
        Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 18 of 22




specification expressly use “patterned together” to describe supply lines and scan lines that are

formed in different layers and at different times. See Solas Resp. Br. at 26; Flasck Resp. Decl. ¶¶

43–44. That this embodiment is not shown in the figures is irrelevant. A preferred embodiment

can be disclosed in the written description and certainly in the claims.

        Solas’s construction—patterned to fit together—is plain meaning of “together” in English

in the context of the ’068 patent. The most common definitions of “together” invoke a spatial

relationship, e.g., “union,” “proximity,” and “into a unified or coherent structure.” See Merriam-

Webster; Dictionary.com. This makes sense in the ’068 patent, which is all about circuit elements

and layers arranged to form a display circuit. Solas’s construction simply reflects that elements

“patterned together” are formed in close spatial proximity and designed to fit together within one

or more layers. Solas’s construction is consistent with every embodiment and is correct.

   C.      “signal lines” (claims 1, 13)

        Defendants’ argue that their construction should be adopted because of the presumption

that different claim terms have different meanings. But that argument fails for the simple reason

that under Solas’s construction, the terms do have different meanings. A line that simply connects

a battery to a circuit meets the agreed construction of “supply lines” as “conductive lines carrying

a current or voltage.” It does not meet Solas’s construction of “signal lines.”

        Defendants’ cases do not support their attempt to import a limitation from the specification.

In Wi-LAN, the adopted construction of maintaining multiple “specified connections” was firmly

grounded in the claim language itself. Nothing in Wi-LAN suggests that features from the

specification having nothing to do with the plain language should be imported. VirnetX is likewise

inapplicable. There, the parties agreed that the disputed term “secure” had no plain meaning in the

context of the patent and must be defined by the specification. VirnetX, v. Cisco Sys., , 767 F.3d




                                                 14
        Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 19 of 22




1308, 1317 (Fed. Cir. 2014). Here, all parties agree that “signal” has a plain meaning. See Holberg

Dep. at 56:16–57:16 ( “signal” is “commonly used in the art”); Flasck Decl. ¶ 130.

   D.      “feed interconnections” (claims 1, 10, 12, 13, 17)

        Defendants incorrectly argue that because the phrase “feed interconnections” does not

appear in a dictionary and is not a “term of art,” it must be limited to the examples in the

specification. Def. Resp. at 29. Phrases can have perfectly well understood plain meanings, even

if they do not appear in dictionaries. “Oak desk” may not appear in Webster’s, but that does not

mean it has an idiosyncratic meaning beyond the meanings of the words within it. Mr. Flasck

opines that “feed interconnections” has a plain meaning. Ex. 1, Flasck Decl. ¶ 132. Dr. Holberg

simply states that he has not seen the term, not that he does not understand it to have a plain

meaning. Holberg Decl, ¶ 119. But Dr. Holberg conceded that both “feed” and “interconnections”

have plain meanings in the relevant art. Holberg Dep. at 186:2–187:13, 187:24–188:8.

        Defendants’ cases do not support a narrowing construction. 3M and Intervet simply state a

general proposition of claim construction that courts should understand terms “by reference to the

specification.” 3M Innovative Properties Co. v. Tredegar Corp., 725 F.3d 1315, 1321 (Fed. Cir.

2013); Intervet Inc. v. Merial Ltd., 617 F.3d 1282, 1287 (Fed. Cir. 2010). Neither limits claims to

examples in the specification. Indeed, in Intervet, the patentee had discovered a type of virus and

had coined it “porcine circovirus type II.” Id. at 1285. Even for this highly technical and

unquestionably coined term by the inventor, the court did not limit the term to the examples

provided in the patent. Id. at 1287–88. The MyMail case is inapplicable because the parties in that

case agreed that “network service provider” had no meaning apart from the patent. MyMail, Ltd.

v. Am. Online, Inc., 476 F.3d 1372, 1376 (Fed. Cir. 2007). The dispute was over what the

specification disclosed, not on whether the claims should so limited. Id. at 1377.




                                                15
       Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 20 of 22




Dated: April 24, 2020                 Respectfully submitted,

                                      /s/ Neil A. Rubin
                                      Marc Fenster
                                      CA State Bar No. 181067
                                      Reza Mirzaie
                                      CA State Bar No. 246953
                                      Neil A. Rubin
                                      CA State Bar No. 250761
                                      RUSS AUGUST & KABAT
                                      12424 Wilshire Boulevard, 12th Floor
                                      Los Angeles, CA 90025
                                      Telephone: 310-826-7474
                                      Email: mfenster@raklaw.com
                                      Email: rmirzaie@raklaw.com
                                      Email: nrubin@raklaw.com

                                      Sean A. Luner
                                      CA State Bar No. 165443
                                      Gregory S. Dovel
                                      CA State Bar No. 135387
                                      Jonas B. Jacobson
                                      CA State Bar No. 269912
                                      DOVEL & LUNER, LLP
                                      201 Santa Monica Blvd., Suite 600
                                      Santa Monica, CA 90401
                                      Telephone: 310-656-7066
                                      Email: sean@dovel.com
                                      Email: greg@dovel.com
                                      Email: jonas@dovel.com




                                     16
Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 21 of 22




                               T. John Ward, Jr.
                               TX State Bar No. 00794818
                               Claire Abernathy Henry
                               TX State Bar No. 24053063
                               Andrea L. Fair
                               TX State Bar No. 24078488
                               WARD, SMITH & HILL, PLLC
                               PO Box 1231
                               Longview, Texas 75606
                               Telephone: 903-757-6400
                               Email: jw@wsfirm.com
                               Email: claire@wsfirm.com
                               Email: andrea@wsfirm.com

                               ATTORNEYS FOR PLAINTIFF,
                               SOLAS OLED LTD.




                              17
       Case 6:19-cv-00236-ADA Document 74 Filed 04/24/20 Page 22 of 22




                               CERTIFICATE OF SERVICE

       I certify that on April 24, 2020, all counsel of record who are deemed to have consented

to electronic service are being served with a copy of this document via the Court’s CM/ECF

system pursuant to Local Rule CV-5(a)(3)(A).



                                                          /s/ Neil A. Rubin
                                                          Neil Rubin
